Order entered July 5, 2013




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-13-00843-CV

                            IN RE CHARLES MITCHELL, Relator

                        On Appeal from the 68th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-11-14792-C

                                              ORDER
       Based on the Court’s opinion of today’s date, we DENY relator’s petition for writ of

mandamus as to the trial court and DISMISS the petition as to the court reporter. We ORDER

that relator bear the costs of this original proceeding.


                                                        /s/   MOLLY FRANCIS
                                                              JUSTICE